ORDER

PER CURIAM.
Jeremy Bobbett (Appellant) appeals from the denial of his Rule 24 .035 motion for post-conviction relief without an evi-dentiary hearing. Appellant raises the following two points on appeal: (1) counsel was ineffective by misadvising him as to the effect of his guilty plea and the likely sentence; and, (2) counsel was ineffective in failing to call Appellant’s mother and grandmother to testify on his behalf at the sentencing hearing. We have reviewed the parties’ briefs and the record on appeal. No error of law appears. A written opinion would serve no jurisprudential purpose. We affirm the judgment of the trial court pursuant to Rule 84.16(b).